Appeal from order, Supreme Court, New York County (Michael Stallman, J.), entered November 20, 2001, which in an action for personal injuries sustained in an automobile accident, denied defendants’ motion for a stay pending plaintiffs’ arbitration of an uninsured motorist claim against plaintiff vehicle owner’s insurer, unanimously dismissed as academic, without costs.
Defendants, whose defense was taken over by the New Jersey Property-Liability Insurance Guaranty Association after their New Jersey insurer went into liquidation, argue that under New Jersey Statutes Annotated § 17:30A-12 (b) the instant action must be stayed until plaintiffs have exhausted their rights under the uninsured motorist provision of plaintiff vehicle owner’s policy. As plaintiffs’s responding brief represents that an uninsured motorist arbitration has taken place, the appeal is academic and should be dismissed. Concur — Saxe J.P., Ellerin, Williams, Lerner and Marlow, JJ.